Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 11/30/2021. Currently, claims 1-15 and 17-18 are pending in the application. Claim 16 has been cancelled.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Park et al (US 20140049449 A1) in view of YEO et al (US 20150109544 A1).

Regarding claim 1, Figures 1-4 of Park disclose a flexible display panel ([0079]), comprising: 
a first display zone (110); 
a second display zone (120); and 
a non-display zone (NDA, [0071]) located between the first display zone (110) and the second display zone (120), the non-display zone being an integral physical structure having no hollow portion; and
wherein after the flexible display panel is bent along a folding axis (middle of NDA) extending along a first direction (center line  in NDA between 110 and 120) defined in the non-display zone, a light-emitting surface of the first display zone (110) and a light-emitting surface of the second display zone (120) face away from each other (Figure 2), wherein the folding axis comprises a first folding axis (at the line where 110 get bended in the NDA) and a second folding axis (at the line where 110 get bended in the NDA), wherein the first folding axis and the second folding axis extend in the first direction and are parallel to each other; and 
the first display zone is bendable along the first folding axis, and the second display zone is bendable along the second folding axis (please see Figure 2, the first and second folding axis is at two ends of the curved portion).

Park does not explicitly teach the first display zone has, at a side close to the non-display zone, a first hollow zone connected to the non-display zone; the second display zone has, at a side close to the non-display zone, a second hollow zone connected to the non-display zone; and each of the first hollow zone and the second hollow zone are provided for arrangement of sensors and have no display function. 

However, YEO is a pertinent art which teaches a display apparatus includes a flexible display panel including a plurality of non-bending areas and a bending area between the non-bending areas, the flexible display panel being foldable along the bending area, a frame part in the non -bending areas of the flexible display panel and supporting the non-bending areas to prevent the non-bending areas from being bent, and a sensor in the bending area to sense folding of the flexible display panel ([0006]). Figures 4 and 8-9 of YEO teach disposing such sensors (613, 711) in the frame having a hollow zone in a first display zone and the second display zone in the frame for forming the sensors.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use hollow zones such that the first display zone has, at a side close to the non-display zone, a first hollow zone connected to the non-display zone; and the second display zone has, at a side close to the non-display zone, a second hollow zone connected to the non-display zone; and each of the first hollow zone and the second hollow zone are provided for arrangement of sensors and have no display function in the flexible display of Park according to the teaching of YEO in order to sense folding of the flexible display panel.

Regarding claim 2, Figures 1-4 of Park disclose that the flexible display panel according to claim 1, wherein the non-display zone (NDA) comprises a plurality of bending-resistant portions (L+107), and each of the plurality of bending-resistant portions comprises a metal portion (L) and an organic buffer portion (107, [0065]) covering the metal portion; and each of the plurality of bending-resistant portions extends in a second direction (from 110 to 120 direction), the second direction being substantially perpendicular to the first direction (center line in NDA between 110 and 120). 

Regarding claim 3, Park in view of YEO do not teach that the flexible display panel according to claim 2, wherein each of the plurality of bending-resistant portions has a first width W1, and wherein the first width W1 is in a range of 1 .mu.m to 100 .mu.m. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Park in view of YEO do not teach that the flexible display panel according to claim 3, wherein any adjacent two of the plurality of bending-resistant portions are spaced from each other by a first spacing D1; and wherein the first spacing D1 is in a range of 1 .mu.m to 10 .mu.m or the first spacing D1 is substantially equal to the first width W1. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.



Regarding claim 5, Figures 1-4 of Park disclose that the flexible display panel according to claim 2, further comprising: a first metal layer (L, Figure 2); a first metal signal line located in the first display zone (multiple signals are shown in 110/DA for scan driver and Em driver) and configured to provide a driving signal to the first display zone (DA/110); and a second metal signal line located in the second display zone and configured to provide a driving signal to the second display zone (multiple signals are shown in 110/DA for scan driver and Em driver), wherein the first metal layer comprises the metal portion, the first metal signal line and the second metal signal line.

Regarding claim 6, Figures 1-4 of Park discloses that flexible display panel according to claim 5, wherein the metal portion, the first metal signal line and the second metal signal line are electrically insulated from one another (insulation layers is present between signal lines L in order to prevent shorting, please also see Figure 4). 

Park in view of YEO does not teach that the metal portion, the first metal signal line, and the second metal signal line have an identical thickness.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding claim 7, Park in view of YEO do not explicitly teach that the flexible display panel according to claim 6, wherein the first metal layer is a Ti--Al--Ti composite metal layer. 

However, since it has been held that changes in location, material, shape and size are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).

Regarding claim 8, Figures 1-4 of Park disclose that the flexible display panel according to claim 5, further comprising: an organic planarization layer (107, [0065]), wherein the organic planarization layer is patterned to form a first organic planarization portion, a second organic planarization portion, and the organic buffer portion (portion of 107 between L); the first organic planarization portion is located in the first display zone (110) and covers the first metal signal line; and the second organic planarization portion (107 in 120) is located in the second display zone and covers the second metal signal line (L). 

Regarding claim 9, Figures 1-4 of Park disclose that the flexible display panel according to claim 8, further comprising: a flexible substrate (100), and a first inorganic insulating layer (105) covering the flexible substrate, wherein in each of the plurality of bending-resistant portions, a first inorganic bedding portion (105 in BA) formed by patterning the first inorganic insulating layer is disposed; and the first inorganic bedding portion (105 in BA) is located between the metal portion (L) and the flexible substrate (100). 


Regarding claim 10, Figures 1-4 of Park disclose flexible display panel according to claim 9, further comprising: a second inorganic insulating layer (in 107, consider composite layer) but does not explicitly teach wherein in each of the plurality of bending-resistant portions, a second inorganic bedding portion formed by patterning the second inorganic insulating layer is disposed; and the second inorganic bedding portion is located between the metal portion and the organic buffer portion. 

However, it has been held that rearranging parts (organic and inorganic insulating layer in 107) of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Further, it is very well known in pertinent prior arts to have multiple layers of organic and inorganic layers (in 107, Figure 4 of Park) as used in claimed order.

Regarding claim 11, Figures 1-4 of Park disclose that the flexible display panel according to claim 1, comprising: a first flexible encapsulation layer (210) located in the first display zone; and a second flexible encapsulation layer (220, [0051]) located in the second display zone, wherein the first flexible encapsulation layer and the second flexible encapsulation layer are mutually independent from each other, and no encapsulation layer is provided in the non-display zone (BA, Figures 1-2). 

Regarding claim 12, Figures 1-4 of Park in view of YEO teaches that the flexible display panel according to claim 1, wherein both the first hollow zone and the second hollow zone are zones having no display function (sensors in hollow zone does not display, YEO, Figures 4 and 8-9).

Park in view of YEO does not explicitly teach that the first hollow zone and the second hollow zone are formed by using an opening mask, wherein the opening mask has a first shielding portion, and the first shielding portion has a same pattern as the first hollow zone and the second hollow zone. 

However, this above limitation is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art of Park in view of YEO who teaches the structure as claimed. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 

Regarding claim 13, Figures 1-4 of Park in view of YEO teaches that the flexible display panel according to claim 12, wherein the first hollow zone and the second hollow zone are arranged in mirror symmetry (please see Figures 4 and 8-9 of YEO). 

Regarding claims 14-15, Figures 1-4 of Park does not teach that flexible display panel according to claim 1, wherein an area of the second display zone is smaller than an area of the first display zone; and a number of pixel units in a unit area of the second display zone is smaller than a number of pixel units in a unit area of the first display zone, wherein an arrangement of pixel units in the second display zone is different from an arrangement of pixel units in the first display zone.

However, YEO, which is pertinent here, teaches that the display area and the bending area can be variable in various manner for various purpose (Figures 4 and 8-9 of YEO). 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Park such as an area of the second display zone is smaller than an area of the first display zone; and a number of pixel units in a unit area of the second display zone is smaller than a number of pixel units in a unit area of the first display zone, wherein an arrangement of pixel units in the second display zone is different from an arrangement of pixel units in the first display zone in order to make it more flexible for different purpose and different shapes display according to the teaching of YEO (Figures 4 and 8-9). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 17, Figures 1-4 of Park in view of YEO do not explicitly teach that the flexible display panel according to claim 1, wherein the first display Uni-Intel Ref. DF182831USzone has a virtual folding axis, and the virtual folding axis extends along the first direction; the first display zone is in an in-fold state, an out-fold state, or a tiled state along the virtual folding axis; and 5a bending radius of the first display zone along the virtual folding axis is greater than or equal to 1 mm.

However, the Examiner takes an official notice such modification is very well known in pertinent prior arts.  

Regarding claim 18, Figures 1-4 of Park disclose a display device, comprising a flexible display panel ([0078]), wherein the flexible display panel comprises: 
a first display zone (110);  
10a second display zone (120); and 
a non-display zone (NDA) located between the first display zone and the second display zone, the non-display zone being an integral physical structure having no hollow portion; and 
wherein after the flexible display panel is bent along a folding axis extending along a first direction defined in the non-display zone, a light-emitting surface of the 15first display zone and a light-emitting surface of the second display zone face away from each other (Figure 2), wherein the folding axis comprises a first folding axis (at the line where 110 get bended in the NDA) and a second folding axis (at the line where 110 get bended in the NDA), wherein the first folding axis and the second folding axis extend in the first direction and are parallel to each other; and 
the first display zone is bendable along the first folding axis, and the second display zone is bendable along the second folding axis (please see Figure 2, the first and second folding axis is at two ends of the curved portion).

Park does not explicitly teach the first display zone has, at a side close to the non-display zone, a first hollow zone connected to the non-display zone; the second display zone has, at a side close to the non-display zone, a second hollow zone connected to the non-display zone; and each of the first hollow zone and the second hollow zone are provided for arrangement of sensors and have no display function. 


However, YEO is a pertinent art which teaches a display apparatus includes a flexible display panel including a plurality of non-bending areas and a bending area between the non-bending areas, the flexible display panel being foldable along the bending area, a frame part in the non -bending areas of the flexible display panel and supporting the non-bending areas to prevent the non-bending areas from being bent, and a sensor in the bending area to sense folding of the flexible display panel ([0006]). Figures 4 and 8-9 of YEO teach disposing such sensors (613, 711) in the frame having a hollow zone in a first display zone and the second display zone in the frame for forming the sensors.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use hollow zones such that the first display zone has, at a side close to the non-display zone, a first hollow zone connected to the non-display zone; the second display zone has, at a side close to the non-display zone, a second hollow zone connected to the non-display zone; and each of the first hollow zone and the second hollow zone are provided for arrangement of sensors and have no display function in the flexible display of Park according to the teaching of YEO in order to sense folding of the flexible display panel.


Response to Arguments

Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim 1 or 18 includes: Amending claims 1 and 18 with the limitations of cancelled claim 16 overcomes the prior arts because Park or YEO, taken either individually or as a combination, do not disclose or suggest two different and parallel folding axes defined in the non-display zone as shown in Park (see Figs. 2, 6-8, 11 of Park), the dual-display device is only bent once along a single axis (see annotated Fig. 2 of Park in page 8 of applicant’s argument). From the annotated Fig. 2 of Park (see annotated Fig. 2 of Park in page 8 of applicant’s argument), it is clear that the total BA (bending area) of Park is smoothly curved, which signifies that there is only one bending axis in Park's device.

In response, the Examiner respectfully points out that The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).

In this case, paragraph [0040] of Applicant’s specification defines the folding axis as “With reference to FIG. 1 to FIG. 3, a bending axis is defined in the non-display zone 13. In the present disclosure, the bending axis may include a first folding axis bb' and a second folding axis aa' which both extend in the first direction (i.e., a width direction of the display panel 1) and are parallel to each other. When the first display zone 11 is bent along (emphasis added) the first folding axis bb'; after the second display zone 12 is bent along (emphasis added) the second folding axis aa', as shown in FIG. 3, the light emitting surface of the first display zone 11 is disposed to be facing away from the light emitting surface of the second display zone 12. That is, as for the display device adopting this display panel, it can be realized that there is one display screen on the front side and one display screen on the back side. In the present embodiment, the two display zones may be controlled by mutually independent processing chips. Alternatively, the two display zones may be simultaneously controlled by a same processing chip to realize respective display images. It should be noted that the first folding axis bb' and the second folding axis aa' are not physically existing components, but are virtual line segments along which the first display zone 11 and the second display zone 12 are respectively folded. Or artificially, the intersections of the non-display zone 13 with the edge of the first display zone 11 and/or the second display zone 12 are respectively referred as the first folding axis bb' and the second folding axis aa', which are actually two preset regions in the non-display zone 13”. 

Thus, it is understood from the above ([0040] of applicant’s specification) that the folding axis is a bending line where the first and the second display zones get bended. Thus, Figures 1-4 of Park teach wherein the folding axis comprises a first folding axis (at the line where 110 get bended in the NDA) and a second folding axis (at the line where 110 get bended in the NDA), wherein the first folding axis and the second folding axis extend in the first direction and are parallel to each other; and the first display zone is bendable along the first folding axis, and the second display zone is bendable along the second folding axis (please see Figure 2, the first and second folding axis is at two ends of the curved portion).




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
01/15/2022